 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 United States of America,                              Case No.: 2:14-cr-00177-JAD-GWF

 4          Plaintiff/respondent                        Order Directing Response and Setting
                                                                 Briefing Schedule
 5 v.

 6 Gregory Akel,

 7          Defendant/petitioner

 8         Defendant Gregory Akel filed a 28 U.S.C. § 2255 petition, arguing that his sentence

 9 should be vacated or reduced. A response from the government appears warranted.

10         IT IS THEREFORE ORDERED that the government must file a response to Akel’s

11 petition by May 6, 2019. Akel will then have 21 days from service of the answer to file a reply.

12         Dated: April 4, 2019

13                                                         _________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
14

15

16

17

18

19

20

21

22

23
